Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 19. 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  144783(57)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices


  PATRICIA LEVINE, Personal
  Representative of the Estate of FREDERICK
  H. LEVINE, M.D., Deceased,
               Plaintiff/Counter-Defendant/
               Appellant,
  v                                                                SC: 144783
                                                                   COA: 299639
                                                                   Berrien CC: 2004-003060-CK
  JAMES E. O’DORISIO, M.D.,
             Defendant/Counter-Plaintiff/
             Appellee.
  ______________________________/

         On order of the Chief Justice, the motion to remand is DENIED because it seeks
  substantive relief but was filed beyond the period for moving for reconsideration under
  MCR 7.313(F).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.


                                                                              Clerk